Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 1 of 6 Page ID #:3313


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2713-GW-SHKx                                              Date      August 26, 2021
 Title             Teradyne, Inc. v. Astronics Test Systems, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                           Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                      Matthew J. Rizzolo                                       Nicole Y. Beeler
                                                                                Yimeng Dou
 PROCEEDINGS:                TELEPHONIC HEARING ON ASTRONICS TEST SYSTEMS, INC.’S
                             MOTION TO STAY PENDING INTER PARTES REVIEW [109]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. Based on the
Tentative, and for reasons stated on the record, the Court will issue the stay subject to the discussion on
footnote four in the Court’s Ruling.




                                                                                                     :    15
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 2 of 6 Page ID #:3314




  Teradyne, Inc. v. Astronics Test Sys., Inc., Case No. 2:20-cv-02713-GW-(SHKx)
  Tentative Ruling on Defendant/Counterclaimant Astronics Test Systems, Inc.’s Motion to Stay
  Pending Inter Partes Review


           Following decision of the Patent Trial and Appeals Board (“PTAB”) on July 21, 2021 to
  institute an inter partes review (“IPR”) with respect to every asserted claim of the only patent at
  issue in this case, Defendant/Counterclaimant Astronics Test Systems, Inc. (“Astronics”) moves
  for a stay of this litigation in its entirety until conclusion of the IPR proceedings. See Docket No.
  109. Plaintiff/Counterdefendant Teradyne, Inc. (“Teradyne”) filed the operative complaint in
  this action (i.e. the First Amended Complaint) on August 21, 2020, which contained six claims
  for relief: 1) infringement of U.S. Patent Number 7,395,479; 2) copyright infringement; 3)
  inducing breach of contract; 4) intentional interference with contractual relations; 5) intentional
  interference with prospective economic advantage; and 6) violation of California Unfair
  Competition Law.1 See Docket No. 58,
           As the parties agree, district courts generally apply three factors to requests to stay
  litigation pending resolution of an IPR: “(1) the stage of the litigation; (2) whether a stay will
  simplify the issues; and (3) whether a stay would unduly prejudice the non-moving party.” Star
  Envirotech, Inc. v. Redline Detection, LLC, No. SACV 12-01861 JGB (MLGx), 2013 WL
  1716068, at *2 (C.D. Cal. Apr. 3, 2013); accord Universal Elecs., Inc. v. Universal Remote
  Control, Inc., 943 F. Supp. 2d 1028, 1030 (C.D. Cal. 2013).                     In the end, “the totality of the
  circumstances governs.” Universal Elecs., 943 F.Supp.2d at 1031 (quoting Allergan Inc. v.
  Cayman Chem. Co., No. SACV 07-01316 JVS (RNBx), 2009 WL 8591844, *2 (C.D. Cal. Apr.
  9, 2009)) (omitting internal quotation marks).
           Astronics bears the burden with respect to the issue of the stay.                        See Finjan, 139
  F.Supp.3d at 1035. However, in responding to Astronics’ motion, Teradyne, in truth, offers the
  Court very little reason to conclude that a stay of this litigation at least with respect to its claim
  for patent infringement is appropriate here. Instead, Teradyne largely focuses on arguing that the
  remainder of its case should go forward. The Court’s discussion of the applicable factors takes
  that into account, as follows.

  1
    The parties report that, after the Court’s earlier decision on a motion to dismiss, only four claims remain in the
  case: the patent and copyright infringement claims, and the claims for inducing breach of contract and intentional
  interference with prospective economic advantage. See Docket No. 110, at 3:22-4:2; Docket No. 114, at 1:12-14,
  2:13-17.

                                                            1
Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 3 of 6 Page ID #:3315




          Factor One
          This factor warrants a consideration of “whether discovery is complete and whether a
  trial date has been set.” See Universal Elecs., 943 F. Supp. 2d at 1030–31. Although some
  discovery has occurred in this case, discovery is not complete. In fact, there appears to be much
  more discovery to come in this case. Fact-discovery closes November 18, 2021, and expert
  discovery closes in February 2022.
          In addition, although a trial date has been set, the date set is July 12, 2022, whereas the
  IPR proceedings are set for a hearing date of April 21, 2022, with a written decision expected no
  later than July 21, 2022. See 35 U.S.C. § 316(a)(11). Moreover, no dispositive motions have
  been filed and pre-trial submissions are obviously relatively far-off in the temporal distance.
          Although the Court already completed claim construction, Astronics waited to seek a stay
  until after the IPR was instituted because of this Court’s expressed preference that such motions
  not be brought before the PTAB had ruled on an IPR request.
          The first factor favors issuance of a stay.
          Factor Two
          A stay will unquestionably simplify issues with respect to Teradyne’s sole claim of patent
  infringement either because the sole patent at issue in the case will be invalidated or because
  Astronics will suffer the effects of estoppel. See 35 U.S.C. § 315(e)(2). The IPR covers all of
  the claims of the sole patent that Teradyne has not already disclaimed.
          Teradyne admits that “there is some overlap between [its] patent and other claims – they
  all relate to its core business of supplying hardware and software for automated test systems.”
  Docket No. 114, at 14:15-17; see also Docket No. 118, at 2:9-12 (reflecting Astronics’ assertion
  that “the products accused of copyright infringement are the same as those accused of patent
  infringement, and Teradyne’s state law claims are based on the same conduct as it copyright
  claim” such that “there is overlap in the accused products, alleged conduct, and possible
  damages”). Notwithstanding this at least moderate level of overlap, however, simplification as a
  result of the IPR is less-apparent with respect to the non-patent claims in the case.2                          But
  Astronics argues that Teradyne is “still working to identify the bases of its copyright


  2
    The Court rejects the approach, quoted by Teradyne in its Opposition, that suggests that “[t]o ‘truly simplify the
  issues,’ the outcome of an IPR ‘must finally resolve all issues in the litigation.’” Docket No. 114, at 15:13-14
  (quoting Athena Feminine Techs. Inc. v. Wilkes, No. C10-04868, 2012 WL 1424988, 2012 WL 1424988, *3-4 (N.D.
  Cal. Apr. 24, 2012). That speaks to putting an end to litigation in its entirety, not mere simplification of issues.

                                                           2
Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 4 of 6 Page ID #:3316




  infringement and state law claims, e.g., any protectable elements of its source code,” Docket No.
  110, at 9:4-6, and Teradyne does not appear to contest this point in its Opposition brief.
           The second factor unquestionably favors a stay at least as to Teradyne’s claim for patent
  infringement. It is not so clear that it favors a stay with respect to the remainder of the case.
           Factor Three
           Astronics asserts that this factor entails consideration of four sub-factors, including 1) the
  timing of the petition for review, 2) the timing of the request for the stay, 3) the status of the
  review proceedings, and 4) the relationship of the parties. It also notes that mere delay resulting
  from a stay does not amount to undue prejudice. Teradyne does not take issue with any of these
  contentions.
           The timing of Astronics’ petition for review and request for a stay clearly do not work
  against its request. It acted quickly both after receiving Teradyne’s infringement contentions and
  after receiving word of the IPR’s institution. While the IPR hearing is still roughly eight months
  off (and a written decision expected within three months thereafter), this is not an unreasonable
  amount of time for a stay.
           Teradyne argues that it will be prejudiced because Astronics is its direct competitor, and
  some cases have concluded that prejudice is “heightened when parties to litigation are direct
  competitors” such that a presumption of prejudice from a stay occurs. Juno Therapeutics, Inc. v.
  Kite Pharma, No. CV 17-07639 SJO (RAOx), 2018 WL 1470594, *8 (C.D. Cal. Mar. 8, 2018)
  (quoting Universal Elecs., 943 F.Supp.2d at 1034 (omitting internal quotation marks). But, as
  Astronics notes, Teradyne: 1) has been aware of the basis for its claimed infringement since at
  least 2009 but waited until 2020 to sue, and 2) has never moved for a preliminary injunction in
  this case. Both facts undercut its claim of prejudice and effectively rebut any presumption in that
  regard.3 In contrast, in Universal Electronics (where the district court did not believe that the
  plaintiff’s failure to file a preliminary injunction motion against its competitor-defendant cut


  3
    Teradyne cites to this Court’s decision in Pentair Water Pool & Spa, Inc. v. Hayward Indus., Inc., Case No. CV-
  11-10280 (C.D. Cal. Mar. 17, 2014) at Docket No. 141, where this Court denied a motion for a stay pending an ex
  parte request for a reexamination to the USPTO. See Opposition at 19, Docket No. 114 at 25 of 28. However, the
  Court agrees with Astronics in its Reply at 19 n.18 (Docket No. 118 at 25 of 33), that the overall facts and litigation
  elements in Pentair are very different from the ones presented here – including the facts that in Pentair it was the
  plaintiff that was seeking a stay more than two years after the case had been filed (see Docket Nos. 1 and 131 in
  Case No. CV-11-10280) and after the Court had already indicated that it would not grant any further extensions of
  the pre-trial dates (Id. at Docket No. 125), plus the stay was based upon an ex parte reexamination request which at
  that time took an average of 27.8 months to resolve (Id. at Docket No. 141 at 6).

                                                             3
Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 5 of 6 Page ID #:3317




  against the plaintiff’s case for prejudice), the plaintiff had only clearly been on notice of the
  alleged infringement for two years before filing suit, and the defendant had only filed its
  petitions for IPR – unlike here, IPR had not yet been granted at the time of the hearing on the
  stay motion. See Universal Elecs., 943 F.Supp.2d at 1029, 1034.
           Moreover, assuming Teradyne can demonstrate that it suffers competitive losses to
  Astronics while an IPR stay is in effect, if it can connect those losses to wrongdoing by
  Astronics, Teradyne will presumably be able to recoup those losses in the form of damages.
  While Teradyne cites one case for an assertion that infringement among competitors can cause
  harm in the marketplace that is not compensable by readily-calculable money damages, see
  Docket No. 114, at 17:14-18, it has not made any attempt to explain what that incalculable harm
  is or, why it is incalculable generally, or why it would be incalculable here if there is a way to
  measure lost market share or lost sales.
           On the topic of tactical disadvantages, Teradyne is concerned that a stay during the IPR
  will give Astronics additional time to review and assess Teradyne’s document production. But,
  as Astronics points out in its Reply, Teradyne will also be given additional time in this regard.
           The Court does not believe Teradyne has justified its concern about any prejudice or
  tactical disadvantage. As such, the Court concludes that the third factor supports issuance of a
  stay.
           Conclusion
           In this Court’s view, the first and third factors favor a stay. Even if the Court were to
  conclude that the second factor only favors a stay with respect to the claim for patent
  infringement, the Court cannot identify any reason why a stay of less than a year would
  irreparably harm Teradyne with respect to the other claims it advances here. Additionally, in
  light of the fact that it is actually “the totality of the circumstances” which the Court must
  consider in deciding whether to issue a stay during an IPR, it is not this Court’s favored practice
  to split up a single case into multiple proceedings.
           Given all of the foregoing, on-balance the Court believes that a stay of the entire
  litigation is warranted – at least until the IPR decision is expected next July.4 The parties shall
  file a joint report on the earlier of every 90 days, or within seven days following the issuance of


  4
   One other alternative is that the Court could issue a stay as to the entire litigation with the exception of allowing
  Teradyne to seek a preliminary injunction with respect to its non-patent claims.

                                                              4
Case 2:20-cv-02713-GW-SHK Document 121 Filed 08/26/21 Page 6 of 6 Page ID #:3318




  the final written decision, stating their respective and/or collective views as to the status of those
  proceedings, and whether the developments in those proceedings warrant lifting the stay. The
  first report shall be filed no later than January 31, 2022.




                                                    5
